Citation Nr: 1415679	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to September 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011 and December 2011, the Board remanded this matter for additional evidentiary development.

In January 2013, the Board denied the Veteran's claims seeking increased evaluations for his service-connected right and left knee disabilities; and denied his claim seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's decision on the issue of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court of the Court issued an order granting a joint motion of the parties, which vacated the Board's decision as to the TDIU issue and remanded this issue back to the Board.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
A review the joint motion, as well as the evidence of record, indicates that a new examination must be scheduled to determine whether the Veteran is unable to obtain or retain substantially gainful employment solely due to the combined effects of his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i).  In rendering this opinion, 38 C.F.R. § 4.16(b) mandates that, "a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue of [unemployability]" must be considered.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Schedule the Veteran for an appropriate examination to determine whether he is unable to obtain or retain employment solely due to the combined effect of his service-connected disabilities (osteoarthritis of the right knee and degenerative changes of the left knee).  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  

The examiner must review with the Veteran his employment history, educational and vocational attainment, and any other factor having a bearing on his employability. 

Based on the examination results and the review of the Veteran's pertinent history, the examiner must provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  A complete rationale for all opinions expressed must be given.

2.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  After the above examination is complete, consider whether the new evidence warrants referral of the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether TDIU is appropriate on an extraschedular basis.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



